      Case 1:20-cr-00038-RDM Document 52 Filed 08/19/21 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

                Plaintiff,
          v.
                                             Case No. 20-cr-38 (RDM)
ROGER HEDGPETH,

                Defendant.



                MEMORANDUM IN AID OF SENTENCING
        Case 1:20-cr-00038-RDM Document 52 Filed 08/19/21 Page 2 of 5




                                    Background

      February 8, 2020 was the apex of a severe battle with mental illness for

Roger Hedgpeth. For several months, Mr. Hedgpeth was consumed with psychosis

as he traveled across the country, struggling to cope with what was happening to

him. Unable to find himself in a position where he could accept and receive

treatment, it was no surprise that he would eventually collide with the criminal

justice system.

      Through hard work and commitment, the support of his family, and access to

appropriate care, however, Mr. Hedgpeth has spent the past year rebuilding his life

and rewriting his fate. For over a year, Mr. Hedgpeth has maintained strict

adherence to his mental health regimen and has remained fully compliant with

strict conditions of release, which include 24 hour home confinement. Thanks to

medical treatment and his strong support system, Mr. Hedgpeth has been able to

get back to being the person he was prior to August 2019.

      While Mr. Hedgpeth accepts responsibility for his actions, there is little

question that his conduct was driven by mental illness. As a result of this, Mr.

Hedgpeth was incarcerated for 5 months—most of that in a federal prison when the

pandemic was at its worst. Given his demonstrated compliance, additional

incarceration would do nothing but harm Mr. Hedgpeth as it would disconnect him

from the treatment and services that are helping him stay on track.

      Accordingly, Mr. Hedgpeth respectfully requests the Court impose the

sentence requested by the Government as it will ensure continuance of his mental



                                          1
           Case 1:20-cr-00038-RDM Document 52 Filed 08/19/21 Page 3 of 5




health treatment and allow him to start rebuilding his life.

                                         Discussion

         In sentencing, the “Court’s overarching duty” is to “‘impose a sentence

sufficient, but not greater than necessary,’” Pepper v. United States, 562 U.S. 476, 493

(2011) (quoting 18 U.S.C. § 3553(a)). To achieve this goal, the sentencing court must

consider, among other things, the nature and circumstances of the offense, the

history and characteristics of the person to be sentenced, and the kind of sentences

available. Id. § 3553(a)(1).

         Growing up, Mr. Hedgpeth wanted one thing for himself: to be a member of

the United States Navy. After graduating high school early, Mr. Hedgpeth finally

got his wish in the summer of 2012. Although he was doing what he loved, things

were difficult for him in the service. As explained by his mother, Mr. Hedgpeth “had

an extremely difficult initial deployment, which included him working extremely

long hours, insomnia, and limited food rations on his ship.”1 Then in 2015, while

performing his duties, Mr. Hedgpeth sustained a major head injury. A metal shaft

left a severe gash on his head. The only medical attention he received were staples

over the wound. The next day he was required to report to work, despite waking up

with blood on his pillow from his injury. To this day, Mr. Hedgpeth suffers from

severe migraines as a result of this.

         After returning home in 2016, Mr. Hedgpeth enrolled in college and was

living on his own. Mr. Hedgpeth obtained his Associates Degree and then began



1   Presentence Investigation Report, ECF No. 50 at 7.

                                              2
        Case 1:20-cr-00038-RDM Document 52 Filed 08/19/21 Page 4 of 5




working on his Bachelors at the University of Southern Florida, where he double

majored in Economics and Accounting. Things were good. However, they would not

stay like that for long. Although Mr. Hedgpeth experienced bouts of depression and

anxiety throughout the years, his symptoms took a turn for the worst in 2019.

Recognizing something was wrong, he sought immediate medical attention. The

symptoms, however, only intensified.

      Mr. Hedgpeth is now before this Court a different person. A person that has a

full understanding of the importance of staying connected to mental health

treatment and services, and of the severe consequences that arise from not doing so.

While Mr. Hedgpeth will have to live with the collateral consequences of a criminal

conviction for the rest of his life, he is excited by the prospect of putting this chapter

behind him and starting anew. With only two semesters left to complete his college

degree, he realizes that at 26 years old he still has a bright future ahead of him and

wants nothing more than to live up to that potential. Equipped with the tools and

access to the right resources and services, there is little doubt, Mr. Hedgpeth will be

able to continue on this productive path.

                                       Conclusion

      For the foregoing reasons, and such other reasons as may be presented at the

sentencing hearing, Mr. Hedgpeth respectfully requests that the Court impose a

suspended sentence as to all but time served with three years of probation. Mr.

Hedgpeth has already served over 5 months of incarceration. Additional

incarceration, in this case, does nothing to further the ends of justice.



                                            3
Case 1:20-cr-00038-RDM Document 52 Filed 08/19/21 Page 5 of 5




                           Respectfully submitted,

                           A.J. Kramer
                           Federal Public Defender


                           _/s/______________________
                           Jose A. German
                           Assistant Federal Public Defender
                           625 Indiana Avenue, N.W., Suite 550
                           Washington, D.C. 20004
                           (202) 208-7500




                              4
